Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered January 19, 2007. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the second degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant and the attorney for defendant on August 19, 2008 and the attorney for respondent on August 25, 2008,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Scudder, PJ., Hurlbutt, Martoche, Green and Gorski, JJ.